U.S. Department of Justice

 

United States Attorney

 

 

District of Maryland
Anatoly Smotkin Suite 400 DIRECT: 410-209-4876
Assistant United States Attorney 368. Charles Street MAIN; 910-209-4800
Anatoly, Smolkin@usdaj.gov Baltimore, MD 27201-3179 FAN: 410-962-23 ie.
eo ‘
2 |
ee
o
mH
October 24, 2019 o>
: t
j w
Stephen B. Mercer, E Sh 3
phen B. Mercer, Esq. toe4 TE
RaquinMercer LLC Po —
5906 Hubbard Drive : no
Rockville, Maryland 20852

 

ct
cry
a
ce
=i
cae

Re:

 

United States v. Darnell M. Miller, Criminal No. ELH-18-0310
Dear Counsel:

This ietter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Darnell Miller (hereinafter “Defendant”), by
the United States Attorney’s Office for the District of Maryland (“this Office”). Ifthe Defendant

accepts this offer, please have the Defendant-execute it in the spaces provided below. The terms
of the Agreement are as follows:

Offense(s} of Conviction

I.

The Defendant agrees to plead guilty to Count One of the Indictment, which
charges the Defendant with Conspiracy to Distribute and Possess with the Intent to Distribute

1,000 kilograms or more of a mixture or substance containing marijuana, in violation of 21 U.S.C.
§ 846. The Defendant admits that the Defendant is, in fact, guilty of the offense and will so advise
the Court.

Elements of the Offense
2.

The elements of the offenses to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows:

That on or about the time alleged in the Indictment, in the District of Maryland and
elsewhere:

a) The Defendant agreed with one or more other persons to distribute a mixture or
substance containing marijuana, a Schedule J controlled substance;

b) The Defendant was party to, or a member of, that agreement; .
c) The Defendant joined the agreement or conspiracy knowing of its objective to
distribute or dispense a controlled substance intending to join together with at least
one other alleged co-conspirator to achieve those objectives; and

d) That it was reasonably foreseeable to the Defendant that the conspiracy would
involve 1,000 kilograms or more of a substance or mixture containing marijuana.

Penalties

3. The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

Count Statute Minimum Maximum Supervised Maximum Special
Prison Prison Release Fine Assessment
1 21 U.S.C. § 846 | 10 years Life min life; | $10,000,000} $100
year mintmum
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,

2
and to request and review the Defendant’s féderal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the government’s witnesses. The Defendant would not have to present
any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in
defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be

ceo
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the applicable base
offense level is a level 32 pursuant to United States Sentencing Guidelines CU. 8.8.G.”)
§ 2D1.1(c)(4) because it was reasonably foreseeable to the Defendant that the conspiracy would
involve between 3,000 and 10,000 kilograms of marijuana.

b. The Defendant may argue that he meets the criteria under U.S.S.G. § 5C1.2
(the “safety valve”) and that his offense level should be decreased by an additional two levels
pursuant to U.S.S.G. § 2D1.1(b)(18). This Office reserves the right to argue that the Defendant
does not meet the criteria under the safety valve because, among other things, it is this Office’s
position that the Defendant was an organizer, leader, manager, or supervisor of others in the
offense.

+

Yorn
c. This Office does not oppose a two-level reduction in the Defendant’s
adjusted offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent
prompt recognition and affirmative acceptance of personal responsibility for the Defendant’s
criminal conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.i(b) for an
additional one-level decrease in recognition of the Defendant’s acceptance of personal
responsibility for the Defendant’s conduct. This Office: may oppose any adjustment for acceptance
of responsibility under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.8.G.
§ 3E1.1(b), if the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii)
denies involvement in the offense; (iii) gives conflicting statements about the Defendant’s
involvement in the offense; (iv) is untruthful with the Court, this Office, or the United States

Probation Office; (v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in —

any criminal conduct between the date of this Agreement and the date of sentencing; (vii) attempts
- to withdraw the plea of guilty; or (viii) violates this Agreement in any way.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right to
bring to the Court’s attention all information with respect to the Defendant’s background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including the
conduct that is the subject of any counts of the Indictment. At the time of sentencing, this Office
will move to dismiss any open counts against the Defendant.

At the time of sentencing, this Office will recommend that any sentence imposed in this
case should run concurrently to any sentence that has been, or will be, imposed in connection with
charges against the Defendant under Indictment/Accusation No. BER170901336! in the Bergen
County Superior Court in New Jersey.

Waiver of Appeal

10. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

Deon
a. The Defendant knowingly waives ali right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

(i) The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

(ii) This Office reserves the right to appeal any sentence below a
statutory minimum.

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Defendant’s Conduct Prior to Sentencing and Breach

11. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement. .

12. ‘If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant alt statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule

Ayer,
11(c}(1)(C)—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Not a Party

13. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penaity allowed by law. If the Court makes sentencing

findings different from those stipulated in this Agreement, or if the Court imposes any sentence up —

to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

14. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Séaled Supplement. No changes to this Agreement
will be effective unless in writing, signed by‘all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

James G. Warwick
Anatoly Smolkin
Assistant United States Attorneys

wa

YON
I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

\Naadt — RSA

Date Darnell M. Miller

I am the Defendant’s attorney. 1 have ‘carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

_\'\r9| \9 | WK

Stephen B. Mercer, Esq.

WON
ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties

also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded fo trial.

Between late 2013 and May 2018, in the District of Maryland and elsewhere, the
Defendant agreed with at least one other person to distribute mixtures or substances
containing a detectable amount of marijuana, a Schedule J controlled substance. It
was reasonably foreseeable to the Defendant that between 3,000 and 10,000
kilograms of marijuana was involved in the conspiracy.

Specifically, the Defendant and one or more co-conspirators arranged for multiple
tractor-trailer shipments of multiple-kilogram quantities of marijuana from Arizona
to New Jersey. Once the shipments of marijuana arrived in New Jersey, the
Defendant and his co-conspirators offloaded and stored the marijuana at storage
facilities before distributing the marijuana to customers on the east coast. The
Defendant and his co-conspirators sold multiple-hundred pound quantities of
marijuana to a number of customers in the District of Maryland, New Jersey,
Pennsylvania, Ohio, Virginia, and elsewhere.

On one occasion, on or about April 12, 2014, a tractor-trailer containing
approximately 3,000 pounds of marijuana was intercepted by law enforcement in
Gila River, Arizona. This shipment was arranged by the Defendant and his co-
conspirator, bound for New Jersey and intended for redistribution by the Defendant
and his co-conspirators to customers on the east coast.

On at least two other occasions, the Defendant and one or more co-conspirators
successfully received tractor-trailer shipments of at least 2,000 pounds of marijuana
from Arizona, which was then redistributed by the Defendant and his co-
conspirators to customers on the east coast.

 

 

 

SO STIPULATED: JEEZ, « 3S.
Cc wf i o 2 ay
James G. Warwick i ao OF m3
Anatoly Smoikin Sy O° own
Assistant United States Attorneys med OO a
= re!
By TO pet
cr: os “ty iE ro o
: eee ee
= ry ee a 3
StephenB. Mercer, Esq, Darnell M. Miller 3 a 8
Counsel for Defendant Defendant
9
